DETAILED ACTION
	The Response filed 5 August 2022 and Request for Continued Examination filed 8 July 2022 has been entered.  Claims 1 and 3-14 remain pending.  Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022, along with the claims filed 5 August 2022, has been entered.
Response to Arguments
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive for the following reasons in view of Campbell (US 4,303,222) and Knauf (US 3,920,215).
The applicant argues with respect to claim 1 on pgs. 6-10 of the Response that Campbell lacks teaching that “the first seal member is buried in the annular end face” as claimed because “lips 32, 36 [in Campbell] are not buried in the matching recess in the valve part 10.”  However, the claim is understood to mean that the annular end face of the tubing has a recess that receives the first seal member provided between said end face of the tubing and an abutting surface of the valve part.  Campbell is seen as showing, as shown by the annotation of Fig. 3 below, that the end faces of the tubing 12 has recesses formed by lips 32, 36, and portions of the valve part 10 protrude into said recesses such that they may be considered buried in said recesses.  A seal is understood as being provided in between the protrusions of the valve part 10 and the recesses in the tubing 12 as a part of the seals formed by the lips 32, 36 (col. 4, line 60 – col. 5, line 7), of which said recesses are a part.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion on valve part 10)][AltContent: textbox (Recess in annular end face of tubing 12)]
    PNG
    media_image1.png
    466
    601
    media_image1.png
    Greyscale

Alternatively, Knauf discloses in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a sealed fluid connection/first seal member (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface abutting against an end face of the tubing 128, and the first seal member is provided between the end face of the tubing 128 and the abutting surface, wherein flange parts 160 are formed at the two ends of the tubing 128 and the end face of the tubing 128 is an annular end face at the inside of the flange parts 160 (wherein the annular end face of the tubing 128, with which the first seal member seals, is considered as being on “the inside of the flange parts” because it is inside of the outwardly extending ridge 170 and/or inside the valve part 12, 14, 30, 32, 34, 36), and wherein the first seal member is buried in the annular end face.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 4,303,222).
Regarding claim 1, Campbell discloses in Figs. 1-5 a pinch valve comprising 
a valve part 10, 
a tubing 12 inside of which a flow path is formed and accommodated in the valve part 10, 
a pressing part 14 pressing the tubing 12 or releasing the pressing to cause the tubing 12 to deform and open and close the flow path, and 
a drive part 16 driving the pressing part 14, 
the pinch valve further comprising a sealed fluid connection (comprising any of lips 32, 36 on the tubing 12 sealing against the valve part 10 as disclosed in col. 4, line 60 – col. 5, line 7, the portion of the valve part 10 interacting with the lips 32, 36, and/or the seal formed by the interaction lips 32, 36 with the valve part 10) between a space near an outside surface of the tubing 12 and an outside of the pinch valve, 
wherein the sealed fluid connection has a first seal member (between any of lips 32, 36 and the matching structure the valve part 10, as disclosed in col. 4, line 60 – col. 5, line 7), the valve part 10 has an abutting surface abutting against an end face of the tubing 12, and the first seal member is provided between the end face of the tubing 12 and the abutting surface, 
wherein flange parts are formed at the two ends of the tubing 12 and the end face of the tubing 12 is an annular end face at the inside of each of the flange parts, and
wherein the first seal member is buried in the annular end face (because the end faces of the tubing 12 has recesses formed by lips 32, 36, and portions of the valve part 10 protrude into said recesses such that they may be considered buried in said recesses, as shown in the annotation of Fig. 3 below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion on valve part 10)][AltContent: textbox (Recess in annular end face of tubing 12)]
    PNG
    media_image1.png
    466
    601
    media_image1.png
    Greyscale

Regarding claim 8, Campbell discloses in Figs. 1-5 that the first seal member is an annular projection formed at the abutting surface (formed as a lip of the valve part 10 that fits over the lip 32/36 of the tubing 12).
Claims 1 and 8 (alternatively: both) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knauf (US 3,920,215).
Regarding claim 1, Knauf discloses in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising 
a valve part 12, 14, 30, 32, 34, 36, 
a tubing 128 inside of which a flow path is formed and accommodated in the valve part 12, 14, 30, 32, 34, 36, 
a pressing part (comprising any of compressing member 16, 18) pressing the tubing 128 or releasing the pressing to cause the tubing 128 to deform and open and close the flow path, and 
a drive part (comprising any of camming surfaces 24, 26 on the valve part 30) driving the pressing part, 
the pinch valve further comprising a sealed fluid connection (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67) between a space near an outside surface of the tubing 128 and an outside of the pinch valve (like the applicant’s first seal member 33), 
wherein the sealed fluid connection has a first seal member (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface abutting against an end face of the tubing 128, and the first seal member is provided between the end face of the tubing 128 and the abutting surface, 
wherein flange parts 160 are formed at the two ends of the tubing 128 and the end face of the tubing 128 is an annular end face at the inside of the flange parts 160 (wherein the annular end face of the tubing 128, with which the first seal member seals, is considered as being on “the inside of the flange parts” because it is inside of the outwardly extending ridge 170 and/or the inside of the valve part 12, 14, 30, 32, 34, 36), and
wherein the first seal member is buried in the annular end face.
Regarding claim 8, Knauf discloses in Figs. 8-12 that the first seal member 174 is an annular projection 174 formed at the abutting surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 9 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2003/0010946) in view of Campbell.
Regarding claim 1, Furukawa discloses in Figs. 1-8 a pinch valve comprising 5
a valve part (comprising body 16), 
a tubing 1 inside of which a flow path is formed and accommodated in the valve part, 
a pressing part (comprising pressing piece 15) pressing the tubing 1 or releasing the pressing to cause the tubing 1 to deform and open and close the flow path, and 
a drive part (comprising piston 11) driving the pressing part, 10
the pinch valve further comprising a sealed fluid connection (comprising the unlabeled O-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) between a space near an outside surface of the tubing 1 and an outside of the pinch valve (like the applicant’s fourth seal member 17).
Furukawa lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face.
Campbell teaches in Figs. 1-5 a sealed fluid connection that has a first seal member (between any of lips 32, 36 and the matching structure the valve part 10, as disclosed in col. 4, line 60 – col. 5, line 7), the valve part 10 has an abutting surface abutting against an end face of the tubing 12, and the first seal member is provided between the end face of the tubing 12 and the abutting surface, wherein flange parts are formed at the two ends of the tubing 12 and the end face of the tubing 12 is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face (because the end faces of the tubing 12 has recesses formed by lips 32, 36, and portions of the valve part 10 protrude into said recesses such that they may be considered buried in said recesses, as shown in the annotation of Fig. 3 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Furukawa to have first seal members formed on the flanges of the tubing that fit within matching recesses of the valve part to form a seal between the ends of the tubing and the valve part (such that the first seal member includes a portion that is buried in the annular end face of the tubing), as Campbell teaches (col. 4, line 60 – col. 5, line 7).
Regarding claim 3, Furukawa discloses in Figs. 1-8 that the sealed fluid connection has a second seal member (comprising the unlabeled O-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) and the second seal member is provided between the valve part 16 and the drive part 11 (see Figs. 2-3).
Regarding claim 5, Furukawa discloses in Figs. 1-8 that the valve part has a body member 16 holding the tubing 1, connecting members 20 arranged at the two ends of the body member 16, and cap nuts 34 screwed over the two ends of the body member 16 together with the connecting member 20.
Regarding claim 9, Furukawa discloses in Figs. 1-8 that the material of the valve part 16 is a plastic (paragraph 12).
Claims 1, 4, and 6-7 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 4,895,341) in view of Campbell.
Regarding claim 1, Brown discloses in Figs. 7-16 a pinch valve comprising 5
a valve part (comprising valve body B, and alternatively including and any parts of the casing member 170 mounted therein), 
a tubing (C) inside of which a flow path is formed and accommodated in the valve part, 
a pressing part 98 pressing the tubing (C) or releasing the pressing to cause the tubing (C) to deform and open and close the flow path, and 
a drive part (comprising the piston portion of the actuating mechanism D that is actuated either by fluid pressure or a manual actuator as shown in Fig. 8, and alternatively including either of the halves 222, 224 of the casing member 170) driving the pressing part 98, 10
the pinch valve further comprising a sealed fluid connection (such as seals 44, 48 in Fig. 8) between a space near an outside surface of the tubing (C) and an outside of the pinch valve (like the applicant’s third seal member 29).
Brown lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face.
Campbell teaches in Figs. 1-5 a sealed fluid connection that has a first seal member (between any of lips 32, 36 and the matching structure the valve part 10, as disclosed in col. 4, line 60 – col. 5, line 7), the valve part 10 has an abutting surface abutting against an end face of the tubing 12, and the first seal member is provided between the end face of the tubing 12 and the abutting surface, wherein flange parts are formed at the two ends of the tubing 12 and the end face of the tubing 12 is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face (because the end faces of the tubing 12 has recesses formed by lips 32, 36, and portions of the valve part 10 protrude into said recesses such that they may be considered buried in said recesses, as shown in the annotation of Fig. 3 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Brown to have first seal members formed on the flanges of the tubing that fit within matching recesses of the valve part to form a seal between the ends of the tubing and the valve part (such that the first seal member includes a portion that is buried in the annular end face of the tubing), as Campbell teaches (col. 4, line 60 – col. 5, line 7).
Regarding claim 4, Brown discloses in Fig. 8 that the sealed fluid connection has a third seal member (comprising either of seals 44, 48), the valve part (comprising valve body B and casing member 170 mounted therein) has a body member (B) and a holding member 170 holding the tubing (C) and accommodated in the body member (B), and the third seal member is provided between the body member (B) and the holding member 170.
Regarding claim 6, Brown discloses in Fig. 7 that the sealed fluid connection has a fourth seal member (comprising the unlabeled O-ring on the pressing part 98), the drive part has a piston (comprising the widest part of the actuating mechanism D) and a base plate 222/224, and the fourth seal member is provided between the piston and the base plate 222/224.
Regarding claim 7, Brown discloses in Fig. 7-16 that the sealed fluid connection includes an O-ring 100.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Campbell, as applied to claim 1 above, and further in view of Bergandy (US 4,442,954).
Regarding claim 10, Furukawa discloses a pinch valve, as previously discussed, but lacks a radius of curvature of a front end part of the pressing part abutting against the tubing that is 1.1 to 4.2 times a wall thickness of the tubing.
Bergandy teaches in Figs. 1-4 a pinch valve comprising a radius of curvature of a front end part of the pressing part 10 abutting against the tubing 2 that is 1.1 to 4.2 times a wall thickness of the tubing 2 (wherein the curvature is formed by an approximate 90o angle between the straight sides flanking the curved tip).
[AltContent: arrow][AltContent: textbox (curvature)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    396
    529
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing part disclosed by Furukawa to have a curvature on the front end part that abuts against the tubing and to have the radius of curvature be 1.1 to 4.2 times a wall thickness of the tubing (wherein the curvature is formed by an approximate 90o angle between the straight sides flanking the curved tip), as Bergandy teaches, because the curvature provides sloped sides on the pressing part that support the tubing while the pressing part presses onto the tubing while avoiding a sharp corner that could penetrate the tubing.
Regarding claim 11, Bergandy teaches in Figs. 1-4 that the pressing part 10 has a curved part and two straight parts connected to of the curved part in a vertical cross-section in an axial direction of the tubing and an angle formed by the two straight parts is 55 to 90 degrees (as shown in Figs. 1 and 3).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Campbell and Bergandy, as applied to claim 10 above, and further in view of Whear (US 3,426,539).
Regarding claim 12, Furukawa discloses in Figs. 1-8 that the tubing 1 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 15 and a second side relative to the longitudinal axis located further away from the pressing part 15, a bottom support surface (on the valve part 16) supporting the tubing 1 is provided.  Furukawa, Campbell, and Bergandy lack the bottom supporting surface being provided with a support projection causing part of the tubing to project toward the first side of the tubing.
Whear teaches in Figs. 1-4 a similar supporting surface for tubing 11 formed by plate 3 and adjustable plug 7 across from pressing part 12, wherein the supporting surface is provided with a support projection (on adjustable plug 7) causing part of the tubing 11 to project toward the first side of the tubing 11 with the pressing part 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch valve in the combination of Furukawa, Campbell, and Bergandy to include a support projection on the support surface to cause part of the tubing to project toward the first side of the tubing with the pressing part as an alternative to the constriction formed by the thickened middle portion of the tubing in Furukawa, as Whear teaches (col. 4, lines 52-72).  Furthermore, the adjustable support projection taught by Whear (col. 4, lines 45-51) allows for the elimination of the constriction/nozzle formed in the tubing disclosed by Furukawa, so the pinch valve would have greater flow capabilities because flow can be completely unobstructed in a fully open condition of the valve.  Furthermore still, the adjustable support projection taught by Whear (col. 4, lines 45-51) allows the user to selectively adjust and calibrate the fully open flow of fluid through the tubing, so the most common flow condition can be provided without having to use actuating fluid to move driving part. 
Regarding claim 13, Whear teaches in Figs. 1-4 that the height of the support projection is 7% to 40% of a wall thickness of the tubing (as suggested by Fig. 2).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furukawa, Campbell, Bergandy, and Whear to have the adjustable support projection taught by Whear to have any height (within the bore of the valve part through which the tubing passes), including 7% to 40% of the wall thickness of the tubing, to adjust the fully open flow to the user’s desires.  Furthermore, the 7% to 40% range provides constriction, if the user desires, while reducing strain on the tubing, and any additional constriction could be performed by actuation of the pressing part.
Claims 1, 10, 12, 14 (alternatively: 1, 10, and 12) are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 2013/0119284) in view of Campbell.
Regarding claim 1, Fukano discloses in Figs. 1-4 a pinch valve comprising 5
a valve part 4, 
a tubing 12 inside of which a flow path is formed and accommodated in the valve part 4, 
a pressing part (comprising valve plug 54) pressing the tubing 12 or releasing the pressing to cause the tubing 12 to deform and open and close the flow path, and 
a drive part (comprising movable iron core 38) driving the pressing part, 10
the pinch valve further comprising a sealed fluid connection (comprising cover plate 28, which seals the valve hole 26, as disclosed in paragraph 20) between a space near an outside surface of the tubing 12 and an outside of the pinch valve (like the applicant’s O-rings 16, 17).
Fukano lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face.
Campbell teaches in Figs. 1-5 a sealed fluid connection that has a first seal member (between any of lips 32, 36 and the matching structure the valve part 10, as disclosed in col. 4, line 60 – col. 5, line 7), the valve part 10 has an abutting surface abutting against an end face of the tubing 12, and the first seal member is provided between the end face of the tubing 12 and the abutting surface, wherein flange parts are formed at the two ends of the tubing 12 and the end face of the tubing 12 is an annular end face at the inside of each of the flange parts, and wherein the first seal member is buried in the annular end face (because the end faces of the tubing 12 has recesses formed by lips 32, 36, and portions of the valve part 10 protrude into said recesses such that they may be considered buried in said recesses, as shown in the annotation of Fig. 3 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Fukano to have first seal members formed on the flanges of the tubing that fit within matching recesses of the valve part to form a seal between the ends of the tubing and the valve part (such that the first seal member includes a portion that is buried in the annular end face of the tubing), as Campbell teaches (col. 4, line 60 – col. 5, line 7).
Regarding claim 10, Fukano discloses in Figs. 1-4 a pinch valve comprising a curvature of a front end part 58 of the pressing part 54 abutting against the tubing 12 that is 1.1 to 4.2 times a wall thickness of the tubing 12, wherein the curvature defines a distance from the front end part of the pressing part to a chord drawn between two tangent points, the two tangent points being located at a position on the front end part of the pressing between which an arc is formed.
[AltContent: textbox (curvature)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    286
    618
    media_image3.png
    Greyscale


Regarding claim 12, Fukano discloses in Figs. 1-4 that the tubing 12 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 54 and a second side surface relative to the longitudinal axis located further away from the pressing part 54, a bottom supporting surface (including projection 22) supporting the tubing 12 is provided and the bottom supporting surface is provided with a support projection 22 causing part of the tubing 12 to project toward the first side of the tubing 12.
Regarding claim 14, Fukano teaches in Figs. 1-4 that the tubing 12 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 54 and a second side surface relative to the longitudinal axis located further away from the pressing part 54, and further including a top support surface (comprising the surface of the valve part 14 that the top of the tubing 12 abuts) supporting the tubing 12 except at the part corresponding to the pressing part 54 and wherein a distance between a center of the front end part 58 of the pressing part 54 and an edge of the top support surface is 3 to 6 times the wall thickness of the tubing 12 in a vertical cross-section in an axial direction of the tubing 12 (because the distance between the center of the front end part 58 and the closest edge of the top support surface is approximately 4 times the wall thickness of the tubing 12, as shown in the cross-sections of the drawings, and illustrated in the annotated copy of Fig. 1 below).
[AltContent: textbox (1x wall thickness)][AltContent: textbox (4x wall thickness)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    645
    427
    media_image4.png
    Greyscale


Claims 1, 3, 5, and 9 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2003/0010946) in view of Knauf.
Regarding claim 1, Furukawa discloses in Figs. 1-8 a pinch valve comprising 5
a valve part (comprising body 16), 
a tubing 1 inside of which a flow path is formed and accommodated in the valve part, 
a pressing part (comprising pressing piece 15) pressing the tubing 1 or releasing the pressing to cause the tubing 1 to deform and open and close the flow path, and 
a drive part (comprising piston 11) driving the pressing part, 10
the pinch valve further comprising a sealed fluid connection (comprising the unlabeled O-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) between a space near an outside surface of the tubing 1 and an outside of the pinch valve (like the applicant’s fourth seal member 17).
Furukawa lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, wherein the first seal member is buried in the annular end face.
Knauf teaches in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a sealed fluid connection (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67) between a space near an outside surface of the tubing 128 and an outside of the pinch valve (like the applicant’s first seal member 33), wherein the sealed fluid connection has a first seal member (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface abutting against an end face of the tubing 128, and the first seal member is provided between the end face of the tubing 128 and the abutting surface, wherein flange parts 160 are formed at the two ends of the tubing 128 and the end face of the tubing 128 is an annular end face at the inside of the flange parts 160 (wherein the annular end face of the tubing 128, with which the first seal member seals, is considered as being on “the inside of the flange parts” because it is inside of the outwardly extending ridge 170 and/or inside the valve part 12, 14, 30, 32, 34, 36), and wherein the first seal member is buried in the annular end face.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Furukawa to have first seal members formed by projections on the abutting surface of the valve part that into recesses on the flanges of the tubing to form a seal between the ends of the tubing and the valve part, as Knauf teaches (col. 6, lines 50-67).
Regarding claim 3, Furukawa discloses in Figs. 1-8 that the sealed fluid connection has a second seal member (comprising the unlabeled O-ring in the through hole 5 of the cylinder body 4 that seals against the connecting portion 13) and the second seal member is provided between the valve part 16 and the drive part 11 (see Figs. 2-3).
Regarding claim 5, Furukawa discloses in Figs. 1-8 that the valve part has a body member 16 holding the tubing 1, connecting members 20 arranged at the two ends of the body member 16, and cap nuts 34 screwed over the two ends of the body member 16 together with the connecting member 20.
Regarding claim 9, Furukawa discloses in Figs. 1-8 that the material of the valve part 16 is a plastic (paragraph 12).
Claims 1, 4, and 6-7 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 4,895,341) in view of Knauf.
Regarding claim 1, Brown discloses in Figs. 7-16 a pinch valve comprising 5
a valve part (comprising valve body B, and alternatively including and any parts of the casing member 170 mounted therein), 
a tubing (C) inside of which a flow path is formed and accommodated in the valve part, 
a pressing part 98 pressing the tubing (C) or releasing the pressing to cause the tubing (C) to deform and open and close the flow path, and 
a drive part (comprising the piston portion of the actuating mechanism D that is actuated either by fluid pressure or a manual actuator as shown in Fig. 8, and alternatively including either of the halves 222, 224 of the casing member 170) driving the pressing part 98, 10
the pinch valve further comprising a sealed fluid connection (such as seals 44, 48 in Fig. 8) between a space near an outside surface of the tubing (C) and an outside of the pinch valve (like the applicant’s third seal member 29).
Brown lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, wherein the first seal member is buried in the annular end face.
Knauf teaches in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a sealed fluid connection (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67) between a space near an outside surface of the tubing 128 and an outside of the pinch valve (like the applicant’s first seal member 33), wherein the sealed fluid connection has a first seal member (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface abutting against an end face of the tubing 128, and the first seal member is provided between the end face of the tubing 128 and the abutting surface, wherein flange parts 160 are formed at the two ends of the tubing 128 and the end face of the tubing 128 is an annular end face at the inside of the flange parts 160 (wherein the annular end face of the tubing 128, with which the first seal member seals, is considered as being on “the inside of the flange parts” because it is inside of the outwardly extending ridge 170 and/or inside the valve part 12, 14, 30, 32, 34, 36), and wherein the first seal member is buried in the annular end face.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Brown to have first seal members formed by projections on the abutting surface of the valve part that into recesses on the flanges of the tubing to form a seal between the ends of the tubing and the valve part, as Knauf teaches (col. 6, lines 50-67).
Regarding claim 4, Brown discloses in Fig. 8 that the sealed fluid connection has a third seal member (comprising either of seals 44, 48), the valve part (comprising valve body B and casing member 170 mounted therein) has a body member (B) and a holding member 170 holding the tubing (C) and accommodated in the body member (B), and the third seal member is provided between the body member (B) and the holding member 170.
Regarding claim 6, Brown discloses in Fig. 7 that the sealed fluid connection has a fourth seal member (comprising the unlabeled O-ring on the pressing part 98), the drive part has a piston (comprising the widest part of the actuating mechanism D) and a base plate 222/224, and the fourth seal member is provided between the piston and the base plate 222/224.
Regarding claim 7, Brown discloses in Fig. 7-16 that the sealed fluid connection includes an O-ring 100.
Claims 10-11 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Knauf, as applied to claim 1 above, and further in view of Bergandy (US 4,442,954).
Regarding claim 10, Furukawa discloses a pinch valve, as previously discussed, but lacks a radius of curvature of a front end part of the pressing part abutting against the tubing that is 1.1 to 4.2 times a wall thickness of the tubing.
Bergandy teaches in Figs. 1-4 a pinch valve comprising a radius of curvature of a front end part of the pressing part 10 abutting against the tubing 2 that is 1.1 to 4.2 times a wall thickness of the tubing 2 (wherein the curvature is formed by an approximate 90o angle between the straight sides flanking the curved tip).
[AltContent: arrow][AltContent: textbox (curvature)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    396
    529
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing part disclosed by Furukawa (in the combination of Furukawa and Knauf) to have a radius of curvature on the front end part that abuts against the tubing and to have the curvature be 1.1 to 4.2 times a wall thickness of the tubing (wherein the curvature is formed by an approximate 90o angle between the straight sides flanking the curved tip), as Bergandy teaches, because the curvature provides sloped sides on the pressing part that support the tubing while the pressing part presses onto the tubing while avoiding a sharp corner that could penetrate the tubing.
Regarding claim 11, Bergandy teaches in Figs. 1-4 that the pressing part 10 has a curved part and two straight parts connected to ends of the curved part in a vertical cross-section in an axial direction of the tubing and an angle formed by the two straight parts is 55 to 90 degrees (as shown in Figs. 1 and 3).
Claims 12-13 (alternatively: both) are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Knauf and Bergandy, as applied to claim 10 above, and further in view of Whear (US 3,426,539).
Regarding claim 12, Furukawa discloses in Figs. 1-8 that the tubing 1 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 15 and a second side relative to the longitudinal axis located further away from the pressing part 15, a bottom support surface (on the valve part 16) supporting the tubing 1 is provided.  Furukawa, Knauf, and Bergandy lack the bottom supporting surface being provided with a support projection causing part of the tubing to project toward the first side of the tubing.
Whear teaches in Figs. 1-4 a similar supporting surface for tubing 11 formed by plate 3 and adjustable plug 7 across from pressing part 12, wherein the supporting surface is provided with a support projection (on adjustable plug 7) causing part of the tubing 11 to project toward the first side of the tubing 11 with the pressing part 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch valve in the combination of Furukawa, Knauf, and Bergandy to include a support projection on the support surface to cause part of the tubing to project toward the first side of the tubing with the pressing part as an alternative to the constriction formed by the thickened middle portion of the tubing in Furukawa, as Whear teaches (col. 4, lines 52-72).  Furthermore, the adjustable support projection taught by Whear (col. 4, lines 45-51) allows for the elimination of the constriction/nozzle formed in the tubing disclosed by Furukawa, so the pinch valve would have greater flow capabilities because flow can be completely unobstructed in a fully open condition of the valve.  Furthermore still, the adjustable support projection taught by Whear (col. 4, lines 45-51) allows the user to selectively adjust and calibrate the fully open flow of fluid through the tubing, so the most common flow condition can be provided without having to use actuating fluid to move driving part. 
Regarding claim 13, Whear teaches in Figs. 1-4 that the height of the support projection is 7% to 40% of a wall thickness of the tubing (as suggested by Fig. 2).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Furukawa, Knauf, Bergandy, and Whear to have the adjustable support projection taught by Whear to have any height (within the bore of the valve part through which the tubing passes), including 7% to 40% of the wall thickness of the tubing, to adjust the fully open flow to the user’s desires.  Furthermore, the 7% to 40% range provides constriction, if the user desires, while reducing strain on the tubing, and any additional constriction could be performed by actuation of the pressing part.
Claims 1, 10, 12, 14 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al. (US 2013/0119284) in view of Knauf.
Regarding claim 1, Fukano discloses in Figs. 1-4 a pinch valve comprising 5
a valve part 4, 
a tubing 12 inside of which a flow path is formed and accommodated in the valve part 4, 
a pressing part (comprising valve plug 54) pressing the tubing 12 or releasing the pressing to cause the tubing 12 to deform and open and close the flow path, and 
a drive part (comprising movable iron core 38) driving the pressing part, 10
the pinch valve further comprising a sealed fluid connection (comprising cover plate 28, which seals the valve hole 26, as disclosed in paragraph 20) between a space near an outside surface of the tubing 12 and an outside of the pinch valve (like the applicant’s O-rings 16, 17).
Fukano lacks the sealed fluid connection has a first seal member, the valve part has an abutting surface abutting against an end face of the tubing, and the first seal member is provided between the end face of the tubing and the abutting surface, wherein flange parts are formed at the two ends of the tubing and the end face of the tubing is an annular end face at the inside of each of the flange parts, wherein the first seal member is buried in the annular end face.
Knauf teaches in Figs. 1-12 (specifically the embodiment in Figs. 8-12) a pinch valve comprising a sealed fluid connection (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67) between a space near an outside surface of the tubing 128 and an outside of the pinch valve (like the applicant’s first seal member 33), wherein the sealed fluid connection has a first seal member (comprising seal member 174 on valve part 166, the receiving recess in the tubing’s flange 160, and/or the seal created by the interface of those structures, as disclosed in col. 6, lines 50-67), the valve part 12, 14, 30, 32, 34, 36 has an abutting surface abutting against an end face of the tubing 128, and the first seal member is provided between the end face of the tubing 128 and the abutting surface, wherein flange parts 160 are formed at the two ends of the tubing 128 and the end face of the tubing 128 is an annular end face at the inside of the flange parts 160 (wherein the annular end face of the tubing 128, with which the first seal member seals, is considered as being on “the inside of the flange parts” because it is inside of the outwardly extending ridge 170 and/or inside the valve part 12, 14, 30, 32, 34, 36), and wherein the first seal member is buried in the annular end face.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Fukano to have first seal members formed by projections on the abutting surface of the valve part that into recesses on the flanges of the tubing to form a seal between the ends of the tubing and the valve part, as Knauf teaches (col. 6, lines 50-67).
Regarding claim 10, Fukano discloses in Figs. 1-4 a pinch valve comprising a radius of curvature of a front end part 58 of the pressing part 54 abutting against the tubing 12 that is 1.1 to 4.2 times a wall thickness of the tubing 12.
[AltContent: textbox (curvature)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    286
    618
    media_image3.png
    Greyscale


Regarding claim 12, Fukano discloses in Figs. 1-4 that the tubing 12 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 54 and a second side surface relative to the longitudinal axis located further away from the pressing part 54, a bottom supporting surface (including projection 22) supporting the tubing 12 is provided and the bottom supporting surface is provided with a support projection 22 causing part of the tubing 12 to project toward the first side of the tubing 12.
Regarding claim 14, Fukano teaches in Figs. 1-4 that the tubing 12 includes a longitudinal axis with a first side relative to the longitudinal axis closer to the pressing part 54 and a second side surface relative to the longitudinal axis located further away from the pressing part 54, a top support surface (comprising the surface of the valve part 14 that the top of the tubing 12 abuts) supporting the tubing 12 except at the part corresponding to the pressing part 54, and wherein a distance between a center of the front end part 58 of the pressing part 54 and an edge of the top support surface is 3 to 6 times the wall thickness of the tubing 12 in a vertical cross-section in an axial direction of the tubing 12 (because the distance between the center of the front end part 58 and the closest edge of the top support surface is approximately 4 times the wall thickness of the tubing 12, as shown in the cross-sections of the drawings, and illustrated in the annotated copy of Fig. 1 below).
[AltContent: textbox (1x wall thickness)][AltContent: textbox (4x wall thickness)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    645
    427
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753